Citation Nr: 0722024	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-12 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right foot disorder.


WITNESSES AT HEARING ON APPEAL

Appellant; D.P.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 2, 1984 to April 
5, 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed a claim for service connection for a right 
foot condition in March 2005.  His claim was denied via a May 
2005 rating decision on the basis that his foot condition 
preexisted his period of active service, and that his 
condition was not aggravated during service.  In the 
veteran's October 2006 notice of disagreement, he asserted 
that his preexisting foot injury was aggravated at the 
beginning of basic training.  In support of his claim, he 
pointed to medical records from 1982 that chronicled 
continuous improvement for his condition.  According the 
veteran, he was unable to continue in basic training after 
only 4 days of service.

A February 2006 statement of the case upheld the denial, 
citing a lack of continuity of medical care since the time of 
the veteran's discharge from active duty.  The veteran 
rebutted that finding in his formal appeal of April 2006, in 
which he noted a private medical report from 1985 which 
stated, in part, "I do not think at this time that there 
would be any surgical procedures that would benefit this 
young gentleman."  See letter of Dr. J.H., MD, July 10, 
1985.

In June 1980, the veteran injured his foot on the job.  
According to his private physician, W.G.R., M.D., in February 
1982, "He sustained a fracture to his second metatarsal and 
a dislocation to his metatarsal phalangeal joint.  Since that 
time he has had discomfort in his right foot and has a 
malunion to his second metatarsal.  I did an osteotomy of the 
second metatarsal and removed this bony prominence."  
According to the physician's notes, the veteran was 
"significantly improved" by April 1982, was "walking 
without a limp" by June 1982, and had a "united" fracture 
by July 1982.  At that time, the veteran was still 
experiencing discomfort on dorsiflexion and plantar flexion.  
However, "X-rays showed united osteotomy."

In December 1982, the veteran was afforded a prescreening 
medical examination.  He noted a January 1982 hospitalization 
for a right foot condition, but he indicated that he was 
"now released by doctor and able to go."  On his August 
1983 enlistment examination, the veteran noted his 
previously-broken right foot, and he indicated "complete 
resolution" with "No restrictions" (emphasis in the 
original).  The examiner made note of the veteran's injury, 
and he reported a "post healed osteotomy R foot/small wire 
present/no residuals/full range of motion," with a scar.

On March 5, 1984, the veteran reported for treatment 
complaining of right foot pain.  According to service medical 
records, the foot was "extremely tender."  X-rays showed 
"wire fixation of medial distal aspect of 2nd MT."  At that 
time, the veteran was unable to bend any of the toes on his 
right foot in both dorsal and plantar directions.  The 
examiner noted a fracture of the second distal right 
metatarsal, and a "likely" fracture of the first 
metatarsal.  EPTS (existed prior to service) separation was 
recommended at that time.

The next day, the veteran was seen in podiatry.  A diagnosis 
of "persistent pain secondary to previous fracture of the 2nd 
right distal metatarsal" was provided.  It was indicated 
that the injury did not occur in the line of duty and had 
existed prior to service (EPTS).  A March 13, 1984 Medical 
Board Report noted that diagnosis, and added that the date of 
origin for the veteran's right foot condition was 1980, that 
the injury did not occur when the veteran was entitled to 
basic pay, that the injury existed prior to service, and that 
the injury was not permanently aggravated by service.

Following separation, the veteran underwent an additional 
surgical procedure by Dr. W.G.R. in January 1985 to "release 
the scarring and remove the osteophyte."  Later that month, 
the veteran's physician reported "a deformed second 
metatarsal from his fracture which occurred originally."  
According to the physician, the surgery needed to correct the 
problem was "extensive."

In March 1985, Dr. W.G.R. reported that the veteran was 
"still complaining of pain in his foot."

Although the statement of the case noted a lack of chronicity 
since the veteran's discharge from service, the Board notes 
that the veteran was informed in July 1985 that no treatment 
options were available.  Therefore, it is reasonable to 
understand why the veteran did not attempt to procure medical 
care in the period between that report and the filing of his 
claim for service connection in March 2005.

During a January 2007 Board hearing, the veteran attested 
that he suffered from a "lack of motion" that was 
surgically untreatable.  According to the veteran, his right 
foot condition was permanently aggravated during active 
service, and his employment opportunities have been 
compromised as a result.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the United States Court 
of Appeals for Veterans Claims (Court) noted that the third 
prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410 
(2006).

In light of the aforementioned evidence, the Board finds that 
the veteran should be afforded a VA examination to determine 
the relationship, if any, of the veteran's current right foot 
disorder to his military service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA examination 
of the right foot to include all appropriate 
diagnostic testing to determine the etiology 
of the veteran's current right foot disorder.  
The claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  Any indicated tests, including 
X-rays, should be accomplished.  A rationale 
for any opinion expressed should be provided.  
The examiner should respond to the following:

a).  Is it at least as likely as not that the 
veteran's preexisting right foot disorder 
increased in severity during his military 
service?

b).  If the veteran's preexisting right foot 
disorder increased in severity during 
service, is it at least as likely as not that 
such increase was due to the natural 
progression of the disorder, or if not, due 
to aggravation of the preexisting disorder in 
service.  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted with 
temporary or intermittent flare-ups of 
symptomatology.

c).  If the examiner identifies any current 
right foot disorder that did not preexist the 
veteran's military service, the examiner 
should indicate whether it is at least as 
likely as not that such disorder was incurred 
in military service.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



